Name: Commission Regulation (EEC) No 973/84 of 10 April 1984 correcting Regulation (EEC) No 958/84 suspending advance fixing of the import levy for maize and common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 4 . 84 Official Journal of the European Communities No L 99/5 COMMISSION REGULATION (EEC) No 973/84 of 10 April 1984 correcting Regulation (EEC) No 958/84 suspending advance fixing of the import levy for maize and common wheat whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 958/84 is amended to read as follows : 'Article 1 Advance fixing of the import levy on maize falling within subheading 10.05 B of the Common Customs Tariff and on common wheat falling within subheading 10.01 B I of the Common Customs Tariff is suspended up to and including 11 April 1984'. Article 2 This Regulation shall enter into force on 11 April 1984. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the second subparagraph of Article 15 (7) thereof, Whereas Commission Regulation (EEC) No 958/84 (J) suspended advance fixing of the import levy for maize and common wheat ; Whereas, pursuant to Article 3 (3) of Council Regula ­ tion (EEC) No 1182/71 (4), Saturday is not to be taken into consideration in calculation of a period expressed in working days ; whereas, by error, the period of suspension fixed by Regulation (EEC) No 958/84 was set without this requirement being taken into account ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1984. For the Commission Poul DALSAGER Member of the Commission ( ¢) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14. 6. 1982, p. 1 . (3) OJ No L 97, 7. 4. 1984, p . 25. ( «) OJ No L 124, 8 . 6. 1971 , p. 1 .